Citation Nr: 0200593	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-22 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran has active military service from December 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.  A notice of disagreement was received in February 
1998, a statement of the case was issued in March 1998, and a 
substantive appeal was received in May 1998.  

Jurisdiction of the case was transferred to the Seattle, 
Washington, RO upon the veteran's relocation.  In June 1999, 
the Seattle RO granted service connection for PTSD and 
assigned a 50 percent rating.  The veteran elected to pursue 
his appeal.

A hearing was held at the RO before a member of the Board in 
October 2001.

The veteran also filed a claim for total disability due to 
individual unemployability (TDIU) in July 1999.  The RO 
issued a rating decision denying that claim in August 1999.  
No notice of disagreement was received with respect to this 
decision, and the Board does not have jurisdiction over this 
matter.  38 C.F.R. § 20.200 (2001).  However, the veteran 
again raised the issue at the personal hearing.  The TDIU 
claim is thus referred to the RO for appropriate action.  See 
Colayong v. West, 
12 Vet. App. 524 (1999) (schedular rating claims are not 
inextricably intertwined with TDIU claims); see also Norris 
v. West, 12 Vet. App. 413 (1999) (if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16 and there is evidence of service-connected 
unemployability, the record raises a claim for total 
disability based on individual unemployability).





FINDINGS OF FACT

1.  The veteran's PTSD is manifested by irritability, anger 
management problems, sleep disturbance, dreams, intrusive 
thoughts, and avoidance of social situations.

2.  It has not been shown that PTSD is productive of 
obsessional rituals which interfere with routine activities; 
intermittent illogical, obscure or irrelevant speech; near-
continuous depression affecting the ability to function 
independently, appropriately or effectively; impaired impulse 
control such as unprovoked irritability with periods of 
violence; or spatial disorientation.  Severe social and 
industrial impairment is not demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This legislation, in part, provides 
for expanded notice and assistance to claimants for VA 
benefits.  Implementing regulations were recently published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The changes in the law 
and regulations apply in the instant case.  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The veteran's service medical 
records and VA treatment records were obtained, and several 
VA examinations were provided.  Following the hearing the 
record was left open for 30 days to allow the submission of 
current VA treatment records.  Additional records were 
received, along with a signed statement from the veteran that 
waived initial review by the RO.  No further action is thus 
needed to satisfy VA's duty to assist the claimant.  
Furthermore, the claimant has been notified of the applicable 
laws and regulations.  Discussions in the rating decisions, 
statements of the case, supplemental statement of the case, 
and RO correspondence have informed him what information or 
evidence is necessary to establish entitlement to the benefit 
sought and what VA has obtained.  A letter addressing the 
VCAA was sent to the veteran in April 2001.  Where, as here, 
there has been substantial compliance with the new 
legislation and the implementing regulations, a remand for 
further review in light of the legislation and implementing 
regulation would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Factual Background

VA outpatient records indicate that the veteran first sought 
psychological treatment in December 1995, when he was 
diagnosed with adjustment disorder and depressed mood.  In 
August 1996, the veteran reported that he had PTSD symptoms, 
including irritability, a short temper, and suicidal 
ideation.  Soon after, the veteran sought counseling and 
rehabilitation for a polysubstance abuse problem.

In February 1998, a VA doctor diagnosed PTSD.  The veteran 
complained of flashbacks, nightmares, sleep disturbance, and 
suicidal ideation at times.  He was tearful during his 
examination.  In March 1998, a Global Assessment of 
Functioning (GAF) score of 40 to 45 was assigned.  In October 
1998, the veteran's treating psychiatrist opined that the 
veteran had chronic PTSD, manifested by frequent crying, 
suicidal ideation, nightmares, hypervigilance, increased 
startle response, and avoidance of war related topics and 
things.  The doctor attributed the delay in diagnosing the 
veteran's PTSD as a result of his reluctance to speak about 
his Vietnam experiences.  In February 1999, a GAF score of 40 
to 45 was again assigned.

The GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
See 38 C.F.R. § 4.130 (2001).  A 41-50 score indicates 
"serious symptoms...OR any serious impairment in social, 
occupational, or school functioning...."  A 51-60 score 
indicates "moderate symptoms...OR any moderate difficulty in 
social, occupational, or school functioning...." Id.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 243 (1995).

The veteran testified at a hearing before the RO in October 
1998.  He complained of irritability, frequent dreams, 
flashbacks and intrusive thoughts, and social isolation.  He 
had no friends, and was close only to one daughter.  He 
graduated from college following his service in Vietnam.  He 
did bike, swim, and had a hobby of model railroading.

A VA compensation and pension examination was conducted in 
June 1999.  The examiner reviewed the claims file and the 
veteran's medical records in connection with the examination.  
The veteran reported that his sleep had improved somewhat 
with medication, but that he still had 3 or 4 nightmares a 
week and daily intrusive thoughts.  He avoided reminders of 
his Vietnam experience, and kept busy to avoid dwelling on 
it.  He had no friends, and was emotionally distant with 
people, except for his daughter.  The veteran complained of 
continued irritability, and suicidal ideation at times.  The 
examiner found his thoughts to be clear and logical.  
Judgment and insight were good.  Affect was pleasant, though 
tearful and angry at times.  The veteran was alert and 
oriented.  Diagnostic testing was extremely high for combat 
stress levels. The veteran was "clearly" uncomfortable in 
social situations, and appeared suspicious and guarded.  PTSD 
was diagnosed, as well as a personality disorder.  A GAF 
score of 55 was assigned.  The examiner opined that the 
veteran had a definite impairment in occupational 
functioning, and a considerable impairment of his social 
functioning.

A vocational rehabilitation counseling report dated in 
October 1999 found a serious impairment to employment from 
his PTSD, but also noted that the veteran had not yet 
completed his education and training.  The counseling report 
acknowledged that the treating psychiatrist had endorsed the 
vocational goals.  A February 2001 memorandum regarding the 
veteran's vocational rehabilitation granted an extension for 
completion of his vocational goals.  The counselor again 
stated that a serious employment impairment existed due to 
the veteran's PTSD; it was felt, however, that the veteran 
could work in his chosen field of counseling if such was not 
with veterans.

The veteran continued periodic treatment with VA.  
Medications helped his problems sleeping to some extent.  The 
veteran complained in May 2000 that he had withdrawn from his 
girlfriend; a GAF of 45 was assigned.  In June 2000, the 
veteran noted 2 or 3 nightmares a week and denied having 
flashbacks.  He did have intrusive thoughts of Vietnam.  His 
treating psychiatrist assigned a GAF score of 45 in August 
2000, and a score of 50 in October and December 2000.

A VA compensation and pension examination was conducted in 
November 2000.  The examiner reviewed the claims file and 
medical records.  The veteran complained of chronic 
irritability and anger as his major problems.  The veteran 
also reported continued sleep disturbances; 2 or 3 dreams a 
week, more during the summers; intrusive thoughts; avoidance 
of reminders of Vietnam, and emotional distance.  He had no 
friends or social life, and busied himself with school, his 
internship, and his daughter.  He denied suicidal or 
homicidal ideation.  The doctor felt that there was no 
conflict between the clinical reports regarding functionality 
and the opinion of vocational rehabilitation.  Clinically, 
the veteran showed impairment socially and occupationally, 
but the rehabilitation assessment noted successful pursuit of 
a training program.  However, the examiner noted that the 
rehabilitation evaluation reflected progress in managing his 
PTSD symptoms, not progress in reducing those symptoms.  
Chronic, moderate PTSD was diagnosed, and a GAF score of 55 
was assigned.

VA treatment records for 2001 indicate that the veteran began 
attending a PTSD support group in March; he had difficulty 
sitting in the room with people for more than an hour.  He 
also denied suicidal or homicidal ideation.  In May 2001, the 
veteran reported that he was doing well.  His relationship 
with his daughter was good, and his relationship with his ex-
wife was improving.  He complained of intrusive thoughts in 
October 2001, and reported anger at the government for the 
attacks on the World Trade Center.

The veteran testified at a personal hearing in October 2001.  
The veteran reported that his condition was stable through 
November 2000, but that early in 2001, he had an incident 
with a coworker in which he snapped at her and she yelled at 
him.  This triggered a flashback of a woman yelling at him in 
Vietnam.  The veteran left his internship as he felt unable 
to continue, although he did earn a Masters of Social Work 
(MSW).  He had sought work, but had not followed through with 
interviews or felt motivated to apply for jobs.  The veteran 
stated that he continued to have problems with anger, and 
avoided driving for that reason.

Analysis

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the symptoms of the veteran's PTSD have remained consistent 
throughout the appeal period.  Consequently, staged ratings 
are not indicated.

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  During the 
course of the period covered by this appeal, the provisions 
of Diagnostic Code 9411 were revised.  Specifically, on 
October 8, 1996, the VA published a final rule, effective 
November 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with mental disorders.  61 FR 
52695, Oct. 8, 1996.  Where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the version of Code 9411 in effect prior to November 7, 
1996, a 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  The criteria under DC 9411 for a 100 
percent rating have each been found to be an independent 
bases for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

Effective November 7, 1996, the provisions of Diagnostic Code 
9411 provide that a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The veteran has consistently reported nightmares two to 4 
times a week, intrusive thoughts, irritability, and anger.  
Such symptoms are contemplated in the currently-assigned 50 
percent rating.  The Board does not find, however, that a 
rating in excess of 50 percent is appropriate for PTSD under 
the old or the new criteria.  Under the new criteria, the 
competent evidence fails to demonstrate obsessional rituals, 
spatial disorientation, unprovoked periods of violence or 
difficulties with impulse control, personal neglect, 
persistent delusions or hallucinations, grossly inappropriate 
behaviors, any inability to perform the activities of daily 
living, disorientation or memory loss as to the veteran's own 
personal information due to PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In general, doctors and rehabilitation 
counselors have all reported that the veteran is well-spoken, 
with coherent and logical thoughts; his judgment is not noted 
to be impaired.

The Board also observes that there are reports of suicidal 
ideation shown at the initial diagnosis of PTSD, but are 
denied in more recent treatment records.  Some mood 
disturbance has been seen when discussing his wartime 
experiences, but such episodes are not common in the record.  
Importantly, while the veteran's symptoms have remained 
constant, he has exercised greater and greater control over 
his responses.  As such, the veteran's reports, and/or 
medical evidence, reflects that the veteran does not 
demonstrate most of the symptom criteria listed in the higher 
percentage evaluations under the new code.  38 C.F.R. §§ 4.7, 
4.130.  

With respect to the pre-November 7, 1996, schedular criteria 
for the service-connected psychiatric disorder, the record 
fails to establish that the veteran's ability to foster or 
maintain effective or favorable relationships with people is 
more than considerably impaired or that by reason of 
psychoneurotic symptoms, his reliability, flexibility and 
efficiency levels are so reduced as to result in more than 
considerable industrial impairment to warrant the assignment 
of a rating in excess of 50 percent - that is, a 70 or 100 
percent evaluation.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  In this case, the characterizations of the veteran's 
disability assigned by competent medical professionals are 
generally consistent in showing that his resulting social and 
industrial impairment is no more than considerable, at most.  
In June 1999 and November 2000 VA examinations, the examiner 
opined that the veteran's PTSD symptoms were moderate and 
produced a GAF score of 55.  As noted above, GAF scores 
between 55 and 60 indicate only "moderate difficulty in 
social, occupational, or school functioning."  See Carpenter 
v. Brown, 8 Vet. App. 243 (1995).  Thus, these examination 
findings and GAF scores clearly do not meet the threshold of 
more than considerable social and industrial impairment, but 
rather more closely supports the conclusion that the 
veteran's symptomatology warrants assignment of no more than 
a 50 percent evaluation.

The Board also finds that the VA examination reports are the 
most probative of the degree of disability affecting the 
veteran from his PTSD.  The United States Court of Appeals 
for Veterans Claims (Court) has held that it is the Board's 
duty to determine the credibility and weight of evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In rendering 
opinions on the degree of impairment from PTSD, the examiners 
had the opportunity for a longitudinal review of the 
veteran's records so that an opinion was provided on a solid 
basis.  The Board recognizes that there were isolated GAF 
scores of 45 during various treatment.  In contrast to the VA 
examiners, there is no indication that those scores were 
based on a review of records.  Therefore, those conclusions 
are of lower probative value than the VA examination reports.  
See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (Greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence).  

The Board also recognizes that the veteran did have an 
encounter with a coworker, which upset him enough to leave 
his internship.  Nevertheless, the competent opinion within 
the vocational rehabilitation records shows that the veteran 
should be able to work in the field associated with his 
training (so long as he does not become involved with 
veterans).  This probative evidence does not justify a higher 
rating.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994) 
(Court held that the criteria in DC 9411 [prior to the 
revisions of November 7, 1996] for a 100 percent rating "are 
each independent bases for granting a 100% rating.").  Thus, 
this opinion regarding the veteran's being employable does 
not provide a basis for a 100 percent rating under DC 9411.

Issues of medical diagnosis or causation require competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran provided assertions regarding his 
symptoms.  Certainly, the assertions are not sufficient to 
outweigh the multiple reports from competent medical 
professionals regarding the veteran's service-connected 
psychiatric disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, the above-cited findings are consistent with 
no more than the assignment of a 50 percent evaluation under 
the criteria effective prior and subsequent to 
November 7, 1996.  The revised criteria of Diagnostic Code 
9411 could not provide a basis for increased ratings prior to 
the effective date of those changes.  VAOGCPREC 3-2000 (April 
10, 2000).  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2001), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

